Ward, Justice, dissenting. My dissent to the majority opinion is based on the following: 1. • As the opinion shows, an affirmance could not be justified without taking into consideration the exhibits to the complaint. 2. This being a suit in ejectment in circuit court the exhibits to the complaint cannot be considered as a part of the pleadings. In Cairo & Fulton Ry. Co. v. Parks, 32 Ark. 131, the sufficiency of a complaint in ejectment was tested by demurrer and the court held an exhibit to the complaint was no part of the pleadings. The court said: “Counsel are mistaken in supposing that the deed, though referred to as an exhibit, thereby becomes a part of the pleadings; such is not the case.” Foster v. Elledge, 106 Ark. 342, 153 S. W. 819, was an ejectment suit in circuit court. At page 345 the court said: “The exhibits to the pleadings are not evidence in the case, as such exhibits, and, upon the trial, as already said, the burden of proof would have developed upon appellee to show that the lands had passed by proper conveyance away from the ancestor of the appellants, . . .” Judge Robinson joins in this dissent.